Case: 15-30048      Document: 00513188679         Page: 1    Date Filed: 09/10/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 15-30048                                 FILED
                                  Summary Calendar                       September 10, 2015
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

v.

DONALD JONES, JR.,

                                                 Defendant-Appellant.


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:13-CR-194


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Donald Jones, Jr., appeals the sentence imposed following his guilty plea
conviction for conspiracy to distribute and possess with intent to distribute five
kilograms or more of cocaine hydrochloride and a quantity of cocaine base;
possession of 500 grams of cocaine hydrochloride, a quantity of cocaine base,
and 100 grams or more of heroin with intent to distribute; and possession of a
firearm in furtherance of a drug trafficking offense. For the first time on


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30048     Document: 00513188679    Page: 2   Date Filed: 09/10/2015


                                 No. 15-30048

appeal, Jones argues that the district court plainly erred by applying the
mandatory minimum sentence of 120 months of imprisonment on the drug
conspiracy count pursuant to 21 U.S.C. § 841(b)(1)(A).           He argues that
conspiracy is a specific intent crime that required him to have the intent to
conspire to possess with intent to distribute the five kilograms of cocaine
hydrochloride necessary to trigger the mandatory minimum rather than have
that amount reached through his admissions of actions of his co-conspirators
that were foreseeable to him. He notes that the amount of drugs for which he
was personally responsible, as set forth in the presentence report, was well
short of the amount needed to trigger the mandatory minimum.                 He
acknowledges that his argument is foreclosed by United States v. Akins, 746
F.3d 590, 611-13 (5th Cir. 2014), cert. denied, 135 S. Ct. 189 (2014), and cert.
denied, 135 S. Ct. 467 (2014), and cert. denied, 135 S. Ct. 707 (2014), and he
moves for summary disposition.
      As Jones did not raise this issue in the district court, we review it for
plain error only. See Puckett v. United States, 556 U.S. 129, 135 (2009). To
show plain error, Jones must show a forfeited error that is clear or obvious and
that affects his substantial rights. See id. If he makes such a showing, we
have the discretion to correct the error, but should do so only if the error
seriously affects the fairness, integrity, or public reputation of judicial
proceedings. See id.
      In Akins, 746 F.3d at 607, 611-13, this court held that a jury’s findings
that the defendant was a member of a drug conspiracy and that the entire
conspiracy was responsible for five kilograms of cocaine were sufficient to
support the increased statutory minimum sentence even without evidence that
the defendant was personally involved with that amount of cocaine. Thus, as
Jones concedes, his argument is foreclosed. See id. at 611-13.



                                       2
    Case: 15-30048    Document: 00513188679    Page: 3   Date Filed: 09/10/2015


                                No. 15-30048

      Jones’s motion for summary disposition is GRANTED. His alternative
motion for an extension of time to file a brief is DENIED.
      AFFIRMED.




                                      3